UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL60606 (Address of principal executive offices) (Zip code) Derek Mullins One North Wacker, 48th Floor Chicago, IL60606 (Name and address of agent for service) Registrant's telephone number, including area code:1-312-843-6161 Date of fiscal year end:September 30 Date of reporting period:September 30, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Flaherty & Crumrine Preferred and Income Fund (Formerly known as Destra Preferred and Income Securities Fund) Destra Focused Equity Fund Annual Report September 30, 2015 Table of Contents Shareholder Letter 3 Destra Flaherty & Crumrine Preferred and Income Fund Discussion of Fund Performance 5 Destra Flaherty & Crumrine Preferred and Income Fund Portfolio Manager Letter 7 Destra Flaherty & Crumrine Preferred and Income Fund – Fund Risk Disclosures 10 Destra Focused Equity Fund Discussion of Fund Performance 11 Destra Focused Equity Fund Portfolio Manager Letter 13 Destra Focused Equity Fund – Fund Risk Disclosures 15 Overview of Fund Expenses 16 Portfolio of Investments Destra Flaherty & Crumrine Preferred and Income Fund 17 Destra Focused Equity Fund 19 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to the Financial Statements 28 Report of Independent Registered Public Accounting Firm 34 Supplemental Information 35 Board Considerations Regarding the Approval of the Investment Management Agreement and Investments Sub-Advisory Agreements 36 Shareholder Meeting Results (Destra Focused Equity Fund) 38 Board of Trustees and Officers 39 Trust Information 43 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Fellow Shareholders, Thank you for investing in the Destra Flaherty & Crumrine Preferred and Income Fund and the Destra Focused Equity Fund. Destra provides investors and their advisors access to specialty-based asset managers with original investment theories. We strive to give mutual fund investors access to investment products with a differentiated point of view, through our Destra Family of Mutual Funds. Destra’s investment products are developed with the goal of helping investors realize their long-term investment objectives. Market Summary For the fiscal year-ended September 30, 2015 (the “period surveyed”), US equity markets, as represented by the S&P 500® Index (“S&P 500”), were essentially flat with a total return of (0.61%). Fixed income markets, however, posted a positive return with the Barclays US Aggregate Bond Index (“Barclays Agg”) generating a total return of 2.94% for the period surveyed. The fourth quarter of 2014 marked the end of the US Federal Reserve’s (the “Fed”) multi-trillion, multi-year asset buying program – more commonly referred to as “Quantitative Easing”. Even though the Fed reiterated its commitment to maintaining record low interest rates for “a considerable time”, investors interpreted the Fed’s action as a sign that interest rates would increase in the near future and a rather sharp sell-off in US equities ensued during October 2014. Ultimately, investors’ concerns about rising interest rates were unfounded as many key interest rates decreased during the period surveyed. The yield on the 10-year US Treasury, a key measure of interest rates, began at 2.52% and ended the period surveyed at 2.06%. The 30-year US Treasury followed a similar path as its yield ended the period surveyed at 2.87% after beginning at 3.21%. Investors’ focus on interest rates quickly shifted to the precipitous fall in the price of oil and its perceived effects (good and bad) on the US economy. On the positive side, falling oil prices translates to lower gas prices for consumers which may boost consumer spending which is the largest driver of domestic GDP. A potential negative impact from rapidly falling energy prices is the impact it has on job creation and capital spending by energy companies. To this point, the largest impact the decline in energy prices has had is on energy stocks themselves which have substantially underperformed the broad market. While falling commodity prices, mixed economic data and investors’ interest rate concerns weighed on US equity markets, the S&P 500 continued to set temporary record highs during Q4 2014, Q1 2015 and Q2 2015. The S&P 500 closed at a record high of 2,128 on July 20, 2015 and then gave back all of the gains during the period surveyed throughout the balance of Q3. During the third quarter of 2015, US equities endured their worst quarterly decline in four years (S&P 500 Index was down 6.44%) as investors fretted about the extent of the economic slowdown in China and emerging markets and what this slowdown may portend for global growth. Additionally, the strong performance of the healthcare sector came to abrupt halt in late-Q3 on concerns surrounding the pricing power of certain pharmaceutical companies. While the Fed delayed its much-anticipated departure from its extremely accommodative monetary policy during their September 2015 policy meeting, this was not taken as a positive signal by investors. Investors instead focused on the comments made by Fed chair Janet Yellen at the subsequent news conference, where Ms. Yellen cited worries about the global economic outlook in explaining the decision to delay an interest rate increase. The CBOE Volatility Index (“VIX”) which is often referred to as “Investors’ Fear Index” spiked during mid-to-late Q3. The VIX had been in a placid range-bound state during much of the period surveyed until it catapulted higher in late-August. While heightened volatility may dissuade certain investors from committing additional assets to their current investment programs, we believe this volatility may create opportunities to buy and sell assets at attractive valuations which may benefit long-term investors in actively-managed products. We believe that our Funds’ investment managers are very well positioned to capitalize on the potential opportunities posed by additional volatility as they each employ thoughtful fundamental analysis and asset selection. 3 Destra Capital We believe that experience sets Destra Capital apart. Destra’s team of investment professionals have decades of knowledge in their areas of expertise. This allows Destra to rise above fleeting market statistics and provides perspective to us when designing our portfolio-enhancing investment strategies and products. By confidently taking the long view, we believe that we build investment strategies that forgo what’s currently in favor for what’s right for long-term investors. We believe our investment managers continue to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us and we can assure you that we will work every day in an effort to earn your confidence. Sincerely, Destra Capital Advisors LLC Important Notice: Net asset values (“NAVs”) from August 24, 2015 to August 28, 2015 for the Destra Flaherty & Crumrine Preferred and Income Fund and the Destra Focused Equity Fund (the “Funds”) may have reflected Fund pricing and/or holdings as of a prior date and may not have been accurately reported due to the inability to receive timely and accurate NAVs from the Fund’s external NAV provider. The Fund’s Investment Advisor has been advised that the Funds’ external provider of NAVs commenced timely and accurate processing as of Monday, August 31, 2015. All NAVs from August 24, 2015 to August 28, 2015 have been received and account balances and transactions have been updated, as needed. No action is required of shareholders in connection with their accounts. Index Information S&P 500® Index – a market capitalization weighted index of 500 large companies which have their common stock listed on the NYSE or NASDAQ. The S&P 500® Index is an unmanaged index considered representative of the US stock market. Barlcays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-through securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. 4 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Flaherty & Crumrine Preferred and Income Fund as of September 30, 2015 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year 3 Year of Fund Share Class 1 year 3 Year of Fund A at NAV 5.38% 5.67% 7.66% C at NAV 4.64% 4.90% 7.38% A with Load 0.63% 4.07% 6.55% C with Load 3.64% 4.90% 7.38% I at NAV 5.77% 6.04% 8.03% Preferred Preferred Benchmark1 4.09% 5.80% 6.68% Benchmark1 4.09% 5.80% 7.52% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 4.50% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment advisor. Fund returns include the reinvestment of dividends. The BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index includes taxable, fixed-rate, US dollar denominated investment-grade, preferred securities listed on a US exchange. The BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 4.50% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Performance reflects reinvestments of all dividend and capital gains distributions if any. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 1 The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index and 50% of the monthly return on the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index. Index returns include investments of any distributions. It is not possible to invest directly in an index. 5 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED)(CONTINUED) As of September 30, 2015 Credit Quality Moody’s Standard & Poor’s Aa3 AA- A1 A+ 1.6% A2 A A3 2.1% A- Baa1 2.3% BBB+ 2.9% Baa2 22.5% BBB 16.9% Baa3 28.0% BBB- 24.2% Ba1 17.7% BB+ 26.7% Ba2 14.1% BB 20.7% Ba3 1.9% BB- 5.5% <Ba <BB 0.3% Not Rated 10.2% Not Rated Cash 1.2% Cash 1.2% Top 10 Issuers % of Total Investments Citigroup, Inc. 5.0% Morgan Stanley 5.0% Wells Fargo & Co. 5.0% Capital One Financial Co. 5.0% Bank of America Corp. 4.6% Goldman Sachs Group, Inc. 4.6% JPMorgan Chase & Co. 3.9% Enterprise Products Operating LLC 3.2% HSBC USA, Inc. 3.1% M&T Bank Corp. 3.1% Portfolio Characteristics Fund Number of Issues 73 QDI Eligibility 73.4% Geographic Concentration Domestic/International 89%/11% Qualified Dividend Income (QDI) meets specific criteria to be taxed at lower long-term capital gains tax rates rather than at an individual’s ordinary income rate. Holdings, sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. The credit quality breakdowns are based on actual ratings issued by the relevant NRSRO or the NRSRO’s rating of a similar security of the same issuer. The credit quality of the investments in the portfolio does not apply to the stability or safety of the Fund. Credit quality ratings are subject to change and pertain to the underlying holdings of the Fund and not the Fund itself. 6 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Flaherty & Crumrine Preferred and Income Fund (the “Fund”) is sub-advised by investment manager Flaherty & Crumrine Incorporated (“Flaherty & Crumrine”). The Fund’s investment objective is to seek total return, with an emphasis on high current income. Flaherty & Crumrine was founded in 1983 and is one of the of the oldest preferred securities managers in the industry. Through the years they have built a proprietary database with information on over 1,500 separate issues of preferred securities. Flaherty & Crumrine then leverages their experience and data base seeking to unlock hidden value, in what they believe is an inefficient preferred securities market. To accomplish this goal the Fund will, in normal markets, invest at least 80% of its net assets in a portfolio of preferred and income producing securities. The securities in which the Fund may invest include traditional preferred stock, trust preferred securities, hybrid securities, convertible securities, contingent-capital securities, subordinated debt, and senior debt securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may invest up to 40% of its assets in securities of non-U.S. companies and up to 15% of its assets in common stocks. In addition, under normal market conditions, the Fund invests more than 25% of its total assets in companies principally engaged in financial services. The Fund will principally invest in (i) investment grade quality securities or (ii) below investment grade quality preferred or subordinated securities of companies with investment grade senior debt outstanding, in either case determined at the time of purchase. Securities that are rated below investment grade are commonly referred to as “high yield” or “junk bonds.” However, some of the Fund’s total assets may be invested in securities rated (or issued by companies rated) below investment grade at the time of purchase. Preferred and debt securities of below investment grade quality are regarded as having predominantly speculative characteristics with respect to capacity to pay dividends and interest and repayment of principal. Due to the risks involved in investing in preferred and debt securities of below investment grade quality, an investment in the Fund should be considered speculative. The maturities of preferred and debt securities in which the Fund will invest generally will be longer-term (perpetual, in the case of some preferred securities, and ten years or more for other preferred and debt securities); however, in light of changing market conditions and interest rates, the Fund may also invest in shorter-term securities. The following report is Flaherty & Crumrine’s review of the Fund’s performance over the Fund’s 2015 fiscal year and outlook for the markets the Fund invests in going forward. Investing Environment While the world is always an uncertain place, the past few months have seen intense focus on a handful of those uncertainties and the return of volatility in many security markets. Forecasts for slower economic growth in China and a policy decision to devalue the Chinese currency were unwelcome surprises – sharpening market attention on what slower growth in China could mean for economies around the world. U.S. monetary policy added to market uncertainty as the Federal Reserve indicated it was nearing “lift-off” for monetary policy – and then demurred at its September 2015 meeting. As we transition into the next phase of removing monetary accommodation, markets are understandably worried about policy mistakes – moving too fast or not moving fast enough. Meanwhile slowing global growth in Europe and other developed economies, persistent low inflation, lower commodity prices and a stronger U.S. dollar all contributed to heightened volatility in equity markets and, to a lesser extent, credit markets. We should note that the preferred market (absent some energy issuers) has limited direct exposure to oil or other commodity markets. Even banks that lend to the energy sector have limited exposure, which makes it unlikely that this would be an issue for creditworthiness of the broader banking system. Furthermore, the U.S. dollar-denominated preferred market has no direct credit exposure to China, although the impact of an economic deceleration there and elsewhere is being felt in the U.S. through weaker exports and wider trade deficit. 7 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND PORTFOLIO MANAGER LETTER (UNAUDITED) (CONTINUED) In spite of these global headwinds, credit quality in the U.S. preferred securities market continues to be stable or improving. Bank loan defaults and delinquencies are still edging lower, while preferred issuer balance sheets are generally strong, particularly at U.S. banks. The employment situation in the U.S. remains relatively solid with continued growth in jobs, but, so far, only slow wage growth. Household debt service is low and wealth is rising, fueling consumer spending. Corporate profits are growing moderately, and borrowing, while rising, is manageable. Inflation remains low, but we expect it to pick up somewhat as a disinflationary impulse from lower commodity prices wanes. Over the past few months, equities around the world suffered the largest losses, with better-performing markets “merely” giving up 2015 year-to-date gains and many markets, especially in Asia, trading materially lower. U.S. dollar-denominated fixed income securities generally held up much better. Preferred securities were among the best performers both during the last few months of volatility and also over the one-year ended September 30, 2015. Preferred security prices drifted slightly lower over the past year, but high current income more than offset that price weakness, keeping total returns on preferred securities very attractive. Performance Discussion During the one-year ended September 30, 2015 (the “period surveyed”), the Fund’s Class A shares had a total return of 5.38% based on Net Asset Value (“NAV”), the Class I shares had a total return of 5.77% on NAV and the Class C shares had a total return of 4.64% on NAV. During the period surveyed, the Fund’s benchmark* (50%/50% blend of the BofA Merrill Lynch 8% Constrained Hybrid Preferred Securities Index and the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index) had a total return of 4.09%. Two important factors to consider when surveying fund returns – first, the returns include reinvestment of all distributions, and second, it is not possible to invest directly in an index. All of the Fund’s share classes have the same investment objective - total return with an emphasis on high current income. * Preferred Benchmark is a 50%/50% blend of the BofA/ML 8% Constrained Hybrid Preferred Securities Index, a subset of the BofA Merrill Lynch Fixed Rate Preferred Securities IndexSM that contains all subordinated constituents of the fixed rate index with a payment deferral feature and with issuer concentration capped at a maximum of 8% (the fixed-rate index includes investment grade DRD eligible and non- DRD eligible preferred stock and senior debt); and the BofA/ML US Capital Securities US Issuers 8% Constrained Index, a subset of the BofA Merrill Lynch Corporate All Capital Securities IndexSM that contains securities issued by US corporations (the index includes investment grade fixed-rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators and with issuer concentration capped at a maximum of 8%). Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Portfolio Activity Looking at the trailing one-year period ended September 30, 2015, the portfolio outperformed the benchmark primarily due to the portfolio’s overweight to exchange-listed preferreds. Over the past year, exchange-listed preferreds outperformed non-listed preferreds, which trade like bonds OTC (over-the-counter) through brokers. This was especially true during the first six months of the Fund’s fiscal year and carried over into the most recent six months as well, albeit to a lesser degree. Part of the reason for the outperformance of listed preferreds over the past year has been the continued strong growth of the preferred security ETFs, which are nearly always limited to the listed portion of the preferred market. Strong retail demand has propelled preferred security ETF growth and provided a consistent bid for listed preferred securities. Furthermore, the listed preferred market is mostly comprised of securities with fixed-rate coupons, whereas the unlisted preferred market is mostly comprised of securities with fixed-to-float coupons. As interest rates declined and inflation remained lower than expected over the past year, the fixed-rate characteristic of the listed preferred market also helped propel it to better returns than the unlisted preferred market. 8 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND PORTFOLIO MANAGER LETTER (UNAUDITED) (CONTINUED) Perspective & Outlook Over the past year, and certainly over the past few months, spreads between preferreds and U.S. Treasuries have widened as Treasury yields declined due to persistent low inflation and fears of contagion to the U.S. economy from slowing global growth. However, we anticipate preferred spreads will likely narrow if interest rates move higher. If longer-term Treasury yields begin to rise due to stable or improving economic conditions, preferred issuer credit fundamentals should also improve, driving historically-wide yield spreads on preferred securities narrower over time and partially offsetting potentially higher Treasury yields. If the recent decline in longer-term U.S. Treasury yields is sustained due to persistent low inflation and continued accommodative monetary policy, yields on preferreds could also decline as the global hunt for yield continues. In the immediate future, however, U.S. interest rates will remain volatile due to (a) changes in the market’s anticipation of the first move by the FOMC to tighten monetary policy and (b) volatility in global markets. Our outlook is for long-term rates to move modestly higher over the next several years as the Fed slowly boosts short-term interest rates. However, we expect them to remain well below levels that we normally would associate with 2.5-3.0% real GDP growth. This is not to say that preferred-security price returns will necessarily remain positive despite higher long-term rates, but rather the substantial income earned on a portfolio of intermediate-duration preferred securities will help to dampen the impact of potentially higher long-term rates and generate attractive total returns even in a rising-rate environment. Given what could be a bumpy ride for all fixed income markets as the Fed moves to reduce monetary accommodation, we’ve favored securities with more credit sensitivity than interest rate sensitivity for our client portfolios. As the economy continues its moderate growth, credit spreads in the preferred market should narrow from these relatively high levels. Many uncertainties in broader markets will persist for the foreseeable future, but we believe their impact on the preferred market will remain muted. Although the preferred market is always subject to weakening in sympathy with other markets, we believe preferreds continue to be an attractive asset class that will hold their own as events unfold over coming months and years. Although we expect continued volatility over the next few quarters surrounding Fed tightening, preferred securities are well positioned to weather the volatility and remain an attractive investment given their intermediate duration, high yield and credit quality. 9 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND FUND RISK DISCLOSURES – DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-advisor’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-advisor’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877.855.3434 or access our website at destracapital.com. 10 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Focused Equity Fund Average Annual Total Returns as of September 30, 2015 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year 3 Year of Fund Share Class 1 year 3 Year of Fund A at NAV 3.48% 12.48% 10.94% C at NAV 2.73% 11.64% 11.42% A with Load -2.47% 10.28% 9.47% C with Load 1.73% 11.64% 11.42% I at NAV 3.78% 12.82% 11.31% S&P 500 Index -0.61% 12.40% 11.21% S&P 500 Index -0.61% 12.40% 13.94% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month-end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of 0.25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment advisor. Fund returns include the reinvestment of distributions. S&P 500 Index – a capitalization weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Performance reflects reinvestments of all dividend and capital gains distributions if any. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 11 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED)(CONTINUED) As of September 30, 2015 Top 10 Issuers % of Total Investments NIKE, Inc., - Class B 5.7% TJX Cos., Inc. (The) 5.4% Adobe Systems, Inc. 5.4% Costco Wholesale Corp. 5.2% Estee Lauder Cos., Inc. (The), Class A 5.2% Walt Disney Co. (The) 5.0% Nordstrom, Inc. 5.0% Allergan PLC 4.9% MasterCard, Inc., - Class A 4.9% Biogen, Inc. 4.8% Portfolio Characteristics Fund Index Number of Holdings 20 Average Market Cap $104.7 bil $35.2 bil Price to Earnings Ratio 21.1x 17.7x Price to Book Ratio 5.7x 4.9x Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 12 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Focused Equity Fund (the “Fund”) is sub-advised by the investment manager WestEnd Advisors (“WestEnd”). The Fund’s investment objective is to seek long-term capital appreciation. Under normal market conditions, the Fund invests primarily (at least 80% of net assets, plus the amount of any borrowings for investment purposes) in equity securities. The Fund’s investment manager, WestEnd, believes that sector and industry performance is correlated with particular stages of the business cycle. The manager selects sectors they believe will experience economic tailwinds, and avoids sectors they see as untimely. Through this process, they target high-quality, market-leading companies within the favored sectors. The following report is their review of the Fund’s performance over the Fund’s 2015 fiscal year and an outlook for the markets the Fund invests in going forward. What were the significant events affecting the economy and market environment during the period surveyed? The one-year period ended September 30, 2015 was a tumultuous period across global financial markets. The S&P 500 Index¹ (“S&P 500”) fell modestly over that period as investors digested economic and market developments both in the U.S. and abroad. The U.S. economy continued to grow at a moderate pace, but there was variability within this moderate-growth environment. Consumer, health care, and construction spending supported economic growth, while production-oriented segments of the U.S. economy suffered as manufacturing gains were weak and U.S. exports declined. The appreciation in the dollar compared to other currencies contributed to the decline in exports, but dollar strength also weighed on commodity prices. The price of West Texas Intermediate Crude Oil fell 50.5% over the one-year ended September 30, 2015. These divergent economic trends contributed to varied earnings growth by economic sector and varied returns across the sectors of the S&P 500. The Consumer Discretionary Sector, for example, was the best performing sector for the one-year ended September 30, 2015, returning 13.18%, while the Energy Sector was the worst performing sector over the same period, returning -29.68%. Performance Discussion During the one-year period ended September 30, 2015, the Fund’s Class A shares produced a total return of 3.48% based on Net Asset Value (“NAV”), the Class I shares produced a total return of 3.78% on NAV and the Class C shares produced a total return of 2.73% on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 produced a total return of (0.61%). Which holdings contributed to the Fund’s performance during the period surveyed? The largest contributor to the absolute performance of the Fund over the one-year period ended September 30, 2015 was the overweight of the Consumer Discretionary Sector, which was the best performing sector in the S&P 500 for the one-year period. The largest contributor to relative performance of the Fund was the avoidance of the Energy Sector, which was the worst performing sector in the S&P 500 for the one-year period. Nike Inc. (5.66% of Fund assets) was the best performing stock in the Fund for the period ended September 30, 2015. Which holdings detracted from the Fund’s performance during the period surveyed? The largest negative contributor to absolute and relative performance of the Fund for the one-year ended September 30, 2015 was the overweight to the Information Technology Sector. Qualcomm, Inc. (4.74% of Fund assets) and EMC Corp. (4.78% of Fund assets) are in the Information Technology Sector and were two of the three worst contributing stocks in the Fund for the one-year period. WestEnd Advisors continues to believe that these stocks and the Fund’s other Information Technology Sector stocks will outperform in the economic environment we see ahead, and the Fund remains ¹S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and arenot available for direct investment. 13 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER (UNAUDITED)(CONTINUED) overweight this sector. Michael Kors Holdings Ltd (0.00% of Fund assets) was the worst performing stock in the Fund for the one-year period ended September 30, 2015. Michael Kors Holdings Ltd was sold out of the portfolio in the second quarter of 2015. Portfolio Activity WestEnd Advisors believes the economy is in a slow-to-moderate economic growth environment. This analysis leads WestEnd to favor Consumer Discretionary, Consumer Staples, Health Care and Information Technology companies. WestEnd did not make any major shifts to its sector allocations during the one-year period, but a few stocks were removed and added to the Fund to capitalize on opportunities that WestEnd identified. Michael Kors Holdings Ltd, Oracle Corp. and Express Scripts Holding Co. were removed from the Fund and the proceeds from those stock sales were used to purchase MasterCard, Inc. (4.88% of Fund assets), PayPal Holdings, Inc. (4.50% of Fund assets) and Allergan plc. (4.94% of Fund assets). WestEnd believes that MasterCard, PayPal and Allergan plc could deliver attractive earnings growth in the period ahead despite subdued overall economic growth. Perspective & Outlook WestEnd Advisors’ economic and market outlook has not shifted significantly in recent quarters. The U.S. economy faces challenges including job losses in energy-related businesses and export declines. However, there are areas of strength within the U.S. economy like consumer spending, health care spending and construction. These healthy segments of the economy should more than offset the economic challenges and produce continued moderate economic growth in the U.S. and contribute to continued, but unexciting, global growth. WestEnd sees selective opportunities within the S&P 500¹. Economically sensitive sectors like Energy, Materials and Industrials will likely continue to face earnings headwinds from soft global growth and a strong dollar. Alternatively, there are areas of economic strength which can support healthy corporate earnings growth. WestEnd believes companies in the Consumer Discretionary Sector should benefit from increased consumer spending power, while many Health Care Sector companies should be able to deliver above-market earnings gains. WestEnd continues to deemphasize in the Fund interest rate sensitive sectors of the S&P 500¹. The Utilities and Telecom Sectors, for example, with their modest earnings growth and elevated valuations are likely to suffer as long-term interest rates normalize, despite their above-market yields. ¹S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and arenot available for direct investment. 14 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-advisor’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-advisor’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877.855.3434 or access our website at destracapital.com. 15 OVERVIEW OF FUND EXPENSES ASOFSEPTEMBER 30, 2015 (UNAUDITED) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 4/01/15 to 9/30/15” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Ratios Expenses Beginning Ending During the Paid During Account Account Period the Period Value Value 4/1/15 4/1/15 to 4/1/15 9/30/15 to 9/30/15 9/30/15† Destra Flaherty & Crumrine Preferred and Income Fund Class A Actual 1.50% Hypothetical (5% return before expenses) 1.50% Destra Flaherty & Crumrine Preferred and Income Fund Class C Actual 2.25% Hypothetical (5% return before expenses) 2.25% Destra Flaherty & Crumrine Preferred and Income Fund Class I Actual 1.22% Hypothetical (5% return before expenses) 1.22% Destra Focused Equity Fund Class A Actual 1.60% Hypothetical (5% return before expenses) 1.60% Destra Focused Equity Fund Class C Actual 2.35% Hypothetical (5% return before expenses) 2.35% Destra Focused Equity Fund Class I Actual 1.32% Hypothetical (5% return before expenses) 1.32% † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the averageaccount value for the period, multiplied by 183/365 (to reflect the six-month period). 16 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND† PORTFOLIO OF INVESTMENTS September 30, 2015 Number of Moody’s Shares Ratings Fair Value Long-Term Investments - 97.4% Preferred Securities - 63.6% Banks - 43.1% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 Capital One Financial Corp., PFD 6.250%, Series C (a) Baa3 6.700%, Series D (a) Baa3 Citigroup, Inc., PFD 6.875%, Series K (a) Ba2 7.125%, Series J (a) Ba2 City National Corp., PFD 5.500%, Series C (a) Baa2 CoBank ACB, PFD, 144A 6.250%, Series F (a) BBB+ (b) Fifth Third Bancorp, PFD 6.625%, Series I (a) Baa3 First Horizon National Corp., PFD 6.200%, Series A (a) Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba3 First Republic Bank, PFD 6.200%, Series B (a) Baa3 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 6.375%, Series K (a) Ba1 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Baa3 7.200% (a) Baa3 JPMorgan Chase & Co., PFD 6.700%, Series T (a) Baa3 Morgan Stanley, PFD 6.875%, Series F (a) Ba1 Regions Financial Corp., PFD 6.375%, Series B (a) Ba2 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Baa3 US Bancorp, PFD 6.500%, Series F (a) A3 Valley National Bancorp, PFD 6.250%, Series A (a) BB+ (b) Webster Financial Corp., PFD 6.400%, Series E (a) Baa3 Wells Fargo & Co., PFD 6.625%, Series R (a) Baa2 8.000%, Series J (a) Baa2 Zions Bancorporation, PFD 6.300%, Series G (a) BB- (b) 6.950% 09/15/28 BB+ (b) 7.900%, Series F (a) BB- (b) Number of Moody’s Shares Ratings Fair Value Diversified Financials - 4.8% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB+(b) $ 430,640 Charles Schwab Corp. (The), PFD 6.000%, Series C (a) Baa2 Deutsche Bank Contingent Capital Trust V, PFD 8.050%(a) Ba3 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Insurance - 10.3% Allstate Corp. (The), PFD 6.625%, Series E (a) Baa3 Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Aspen Insurance Holdings Ltd., PFD 5.950% (a) Ba1 7.250% (a) Ba1 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BBB (b) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Ba1 7.750%, Series A (a) Ba1 Hartford Financial Services Group, Inc. (The), PFD 7.875% 04/15/42 Baa3 PartnerRe Ltd., PFD 5.875%, Series F (a) Baa2 7.250%, Series E (a) Baa2 WR Berkley Corp., PFD 5.625% 04/30/53 Baa3 Real Estate - 4.7% CubeSmart, PFD 7.750%, Series A (a) Baa3 Equity Commonwealth, PFD 7.250%, Series E (a) Ba1 National Retail Properties, Inc., PFD 6.625%, Series D (a) Baa2 PS Business Parks, Inc., PFD 5.750%, Series U (a) Baa2 6.000%, Series T (a) Baa2 6.875%, Series R (a) Baa2 Regency Centers Corp., PFD 6.625%, Series 6 (a) Baa2 Utilities - 0.7% Southern California Edison Co., PFD 6.500%, Series D (a) Baa1 Total Preferred Securities (Cost $37,353,721) The accompanying notes are an integral part of these financial statements. 17 DESTRA FLAHERTY & CRUMRINE PREFERRED AND INCOME FUND† PORTFOLIO OF INVESTMENTS (CONTINUED) September 30, 2015 Number of Moody’s Shares Ratings Fair Value Corporate Bonds - 33.8% Banks - 16.4% Bank of America Corp. 6.500%, Series Z (a) Ba2 BNP Paribas SA, 144A 7.375% (a) Ba1 Citizens Financial Group, Inc., 144A 5.500% (a) BB+ (b) JPMorgan Chase & Co. 7.900%, Series 1 (a) Baa3 M&T Bank Corp. 6.450%, Series E (a) Baa2 PNC Financial Services Group, Inc. (The) 6.750%, Series O (a) Baa2 Wells Fargo & Co. 5.875%, Series U (a) Baa2 Zions Bancorporation 5.800% (a) BB- (b) Diversified Financials - 1.6% General Electric Capital Corp. 7.125%, Series A (a) Baa1 Energy - 5.7% Enbridge Energy Partners LP 8.050% 10/01/37 Ba1 Enterprise Products Operating LLC 8.375% 08/01/66, Series A Baa2 Industrial - 1.3% Land O’ Lakes, Inc., 144A 8.000% (a) BB (b) Insurance - 7.2% AXA SA 8.600% 12/15/30 A3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 Liberty Mutual Group, Inc., 144A 10.750% 06/15/58 Baa3 MetLife, Inc. 5.250%, Series C (a) Baa2 10.750% 08/01/39 Baa2 Prudential Financial, Inc. 5.625% 06/15/43 Baa2 XLIT Ltd. 6.500% 10/29/49, Series E (a) Ba1 Number of Moody’s Shares Ratings Fair Value Utilities - 1.6% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Baa3 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa2 Total Corporate Bonds (Cost $20,215,255) Total Long-Term Investments - 97.4% (Cost $57,568,976) Money Market Mutual Fund - 1.2% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.12%(c) (Cost $697,048) Total Investments - 98.6% (Cost $58,266,024) Other Assets in excess of Liabilities - 1.4% Net Assets - 100.0% % of Summary by Country Fair Value Net Assets Bermuda $ % France Germany Ireland Netherlands United States Total Investments Other Assets less Liabilities Net Assets $ % LLC – Limited Liability Corporation NV – Publicly Traded Company PFD – Preferred Security SA – Corporation 144A – Security was purchased pursuant to Rule 144A under theSecurity Act of 1993 and may not be resold subject tothat rule except to qualified institutional buyers. Unlessotherwise noted, 144A securities are deemed to be liquid. † –Formerly known as Destra Preferred and IncomeSecurities Fund (a)–Security is perpetual in nature with no stated maturity date. (b)–Standard & Poor’s Rating. (c)–Interest rate shown reflects a 1 day yield as ofSeptember 30, 2015. The accompanying notes are an integral part of these financial statements. 18 DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS† September 30, 2015 Number of Shares Description Fair Value Common Stocks - 98% Consumer Durables & Apparel - 5.7% NIKE, Inc. - Class B $ 4,242,465 Food & Staples Retailing - 10.0% Costco Wholesale Corp CVS Health Corp Health Care Equipment & Services - 4.4% HCA Holdings, Inc.* Household & Personal Products - 5.2% Estee Lauder Cos., Inc. (The) - Class A Media - 9.8% Comcast Corp. - Class A Walt Disney Co. (The) Pharmaceuticals, Biotechnology & Life Sciences - 18.9% Allergan PLC* Biogen, Inc.* Celgene Corp.* Gilead Sciences, Inc Retailing - 10.4% Nordstrom, Inc TJX Cos., Inc. (The) Software & Services - 19.3% Adobe Systems, Inc.* eBay, Inc.* MasterCard, Inc. - Class A PayPal Holdings, Inc.* Number of Shares Description Fair Value Technology Hardware & Equipment - 14.3% Apple, Inc $ 3,565,668 EMC Corp QUALCOMM, Inc Total Common Stocks (Cost $58,078,263) Money Market Mutual Fund - 2.1% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.12% (a) (Cost $1,529,949) Total Investments - 100.1% (Cost $59,608,212) Liabilities in excess of other Assets - (0.1%) Net Assets - 100.0% % of Summary by Country Fair Value Net Assets United States $ % Total Investments Other Assets less Liabilities ) ) Net Assets $ % † Industry classifications used in this report are generallyaccording to the Global Industry Classification Standard, whichwas developed by and is the exclusive property and a servicemark of MSCI Inc. and Standard and Poor’s. * Non-income producing security. (a) Interest rate shown reflects 1 day yield as of September 30, 2015. The accompanying notes are an integral part of these financial statements. 19 STATEMENTS OF ASSETS AND LIABILITIES SEPTEMBER 30, 2015 Destra Flaherty Destra & Crumrine Focused Preferred and Equity Income Fund Fund Assets Investments: Investments at cost $ $ Net unrealized appreciation Total investments at value Receivables Dividends and interest Investment securities sold Capital shares sold Prepaid expenses Total assets Liabilities Payables: Investment securities purchased Capital shares redeemed Legal fees Due to Advisor Audit fees Compliance fees Trustees’ fees Blue Sky fees Distribution payable — Other expenses and liabilities Total liabilities Net Assets $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ Undistributed net investment income (loss) — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net Assets $ $ Net Assets Class A $ $ Class C $ $ Class I $ $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ $ Maximum Offering Pricing Per Share (includes sales charges of 4.50% and 5.75%, respectively) $ $ Class C $ $ Class I $ $ The accompanying notes are an integral part of these financial statements. 20 STATEMENTS OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2015 Destra Flaherty Destra & Crumrine Focused Preferred and Equity Income Fund Fund Investment Income Dividends $ $ Interest income — Total Investment Income Expenses Advisory fees Transfer agent fees Administration and accounting fees Legal fees Distribution fees Class A Distribution fees Class C Blue Sky Class A Blue Sky Class C Blue Sky Class I Compliance fees Shareholder reporting fees Audit fees Trustees’ fees and expenses Insurance fees Custody fees Other expenses Total expenses Less: expense waivers and reimbursements ) ) Net expenses Net Investment Income (Loss) $ $ ) Realized and Unrealized Gain (Loss) Net realized gain on investments in securities Net change in unrealized appreciation (depreciation) on investments in securities ) Net realized and unrealized gain (loss) on investments in securities ) Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 21 STATEMENTS OF CHANGES IN NET ASSETS Destra Flaherty & Crumrine Destra Focused Preferred and Income Fund Equity Fund For the For the For the For the year ended year ended year ended year ended September 30, September 30, September 30, September 30, Increase in Net Assets Resulting from Operations Net investment income (loss) $ $ $ ) $ ) Net realized gain on investments in securities Net change in unrealized appreciation (depreciation) on investments in securities ) Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) ) — — Net realized gain – – ) ) Total distributions to shareholders ) Class C Distribution to Shareholders Net investment income ) ) — — Net realized gain — — ) ) Total distributions to shareholders ) Class I Distribution to Shareholders Net investment income ) ) — — Net realized gain — — ) ) Total distributions to shareholders ) Class A Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Net increase (decrease) from capital share transactions ) ) ) Class C Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Redemption fees Net increase from capital share transactions Total increase (decrease) in net assets ) Net Assets Beginning of year End of year $ Undistributed net investment income (loss) at end of year $ $ $
